Citation Nr: 1539807	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-28 610	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, status-post laparoscopic Nissen fundoplication.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran failed to appear for his scheduled Board hearing and offered no good cause for his failure to do so; accordingly, his hearing request is deemed withdrawn.  

In November 2012, the Board remanded the claim for further development, and in August 2014, the Board denied the claim.  Thereafter, the parties to this appeal entered into a Joint Motion for Remand (Joint Motion), agreeing that vacatur and remand of the 2014 decision was required, and the United Stated Court of Appeals for Veterans Claims (Court) granted the Joint Motion in an Order issued in August 2015.  

In order to complete the development mandated by the Joint Motion, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reflected in the August 2015 Joint Motion, the parties agreed that the Board erred by deciding the appeal in August 2014 although the RO had not fully complied with the November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); 

In order to ensure such compliance, and to obtain medical evidence reflecting the current severity of the Veteran's gastrointestinal disability, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from November 2012.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication.  The electronic claims file should be made available to and be reviewed by the examiner.  

The examiner should identify the nature and severity of all manifestations of the Veteran's GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication.  

Blood serologies reflecting whether the Veteran has anemia must be obtained.

Then, the examiner must state whether the Veteran's GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication is characterized by:

(1) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health; 

(2) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or 

(3) With two or more of the symptoms of (2), above, of less severity.

3.  Finally, readjudicate the claim for an initial rating higher than 10 percent for GERD with hiatal hernia, status-post laparoscopic Nissen fundoplication.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

